Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed April 22, 2021 has been entered. The Applicant amended claims 1, 9-10, and 18. Claims 1-20 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed February 8, 2021. The examiner withdraws the 112(b) rejections and the Specification objections in light of the amendments to the Specification and Claims.
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 10-13, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Patent No. 10,498,041 B1), hereinafter known as Lin, in view of Alvey et al. (US PGPUB 2010/0156728 A1), hereinafter known as Alvey. 
Regarding claim 1, Lin teaches (Fig. 3A and 7B) an antenna structure (Fig. 3A) applied in a wireless communication device (Fig. 1), the antenna structure (340) comprising: a metal frame (230) comprising a first surface (210), a second surface (220), and a third surface (231); wherein: the third surface (231) is located between the first surface (210) and the second surface (220); the metal frame (230) comprises at least one antenna (340); the at least one antenna (340) comprises a first gap (360), a second gap (370), and a feed portion (380); the first gap (360) is disposed on the first surface (210); the second gap (370) is disposed in the 

    PNG
    media_image1.png
    786
    557
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    488
    447
    media_image2.png
    Greyscale

	However, Alvey teaches (Fig. 7) a first gap (702) extends to and across the second surface (204 surface).

    PNG
    media_image3.png
    391
    522
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to modify the antenna structure of Lin with Alvey to include “a first gap extends to and across the second surface,” as taught by Alvey, for the purpose of improving spatial diversity (see also [0021]).
Regarding claim 2, Lin further teaches (Fig. 3A) wherein: the first surface (210) is perpendicularly coupled to the third surface (231); the second surface (220) is perpendicularly coupled to the third surface (231); and the first surface (210) is parallel to and spaced from the second surface (220).
Regarding claim 3, Lin further teaches (Fig. 3A) wherein: the first gap (360) is perpendicularly coupled (350) to the second gap (370); and a cross-section of the first gap (360) and the second gap (370) is T-shaped (top cross-section). 
Regarding claim 4, Lin further teaches (Fig. 3A) wherein: the first gap (360), the second gap (370), and the feed portion (380) are elongated in shape; and the feed portion (380) is perpendicular to the first gap (360) and the second gap (370).
Regarding claim 6, Lin further teaches (Fig. 3A) wherein the third surface (Fig. 3A, 231) faces an outer side of the metal frame (230).
Regarding claim 7, Lin further teaches (Fig. 3A) wherein the third surface (Fig. 3A, 231) is a portion of an outer surface of the wireless communication device (Not shown in the embodiment of fig 3A but shown in the embodiment of Fig. 1, at 150, 130 is the first surface, 140 is the second surface, and the third surface faces outward).

    PNG
    media_image4.png
    542
    514
    media_image4.png
    Greyscale

Regarding claim 10, Lin teaches (Fig. 3A and 7B) a wireless communication device comprising an antenna structure (340), the antenna structure (340) comprising: a metal frame (230) comprising a first surface (210), a second surface (220), and a third surface (231); wherein: the third surface (231) is located between the first surface (210) and the second surface (220); the metal frame (230) comprises at least one antenna (340); 
However, Alvey teaches (Fig. 7) a first gap (702) extends to and across the second surface (204 surface).
It would have been obvious before the effective filing date of the claimed invention to modify the antenna structure of Lin with Alvey to include “a first gap extends to and across the second surface,” as taught by Alvey, for the purpose of improving spatial diversity (see also [0021]).
Regarding claim 11, Lin further teaches (Fig. 3A) wherein: the first surface (210) is perpendicularly coupled to the third surface (231); the second surface (220) is perpendicularly coupled to the third surface (231); and the first surface (210) is parallel to and spaced from the second surface (220).
Regarding claim 12, Lin further teaches (Fig. 3A) wherein: the first gap (360) is perpendicularly coupled (350) to the second gap (370); and a cross-section of the first gap (360) and the second gap (370) is T-shaped (top cross-section).
Regarding claim 13, Lin further teaches (Fig. 3A) wherein: the first gap (360), the second gap (370), and the feed portion (380) are strip-shaped; and the feed portion (380) is perpendicular to the first gap (360) and the second gap (370).
Regarding claim 15, Lin further teaches (Fig. 3A) wherein the third surface (Fig. 3A, 231) faces an outer side of the metal frame (230).
Regarding claim 16, Lin further teaches (Fig. 3A) wherein the third surface (231) is a portion of an outer surface of the wireless communication device (Not shown in the embodiment fig 3A but shown in the embodiment of Fig. 1, at 150, 130 is the first surface, 140 is the second surface, and the third surface faces outward).
Regarding claim 20, Lin further teaches further comprising (limitations not shown in the embodiment of fig 3A, but shown in the embodiment of fig 1)a backplane (110) and a display screen (120), wherein: the first surface (130) is adjacent to the display screen (120), and the second surface (140) is adjacent to the backplane (110); and the feed portion (Fig. 3A, 380) is received within the first surface (210) or a recessed portion of the display screen.

Claims 5, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Alvey as applied to claims 1 and 10 above, and in further view of Zhu et al. (US PGPUB 2015/0236426 A1), hereinafter known as Zhu. 
Regarding claim 5, Lin does not specifically teach wherein the third surface faces an inner side of the metal frame.
However, Zhu teaches (Fig. 16) wherein the third surface (440) faces an inner side of the metal frame (12).

    PNG
    media_image5.png
    589
    540
    media_image5.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to modify the antenna structure of Lin with Zhu to include “wherein the third surface faces an inner side of the metal 
Regarding claim 14, Lin does not specifically teach wherein the third surface faces an inner side of the metal frame.
However, Zhu teaches (Fig. 16) wherein the third surface (440) faces an inner side of the metal frame (12).
It would have been obvious before the effective filing date of the claimed invention to modify the wireless communication device of Lin with Zhu to include “wherein the third surface faces an inner side of the metal frame,” as taught by Zhu, for the purpose of improving efficiency by increasing radiation directionality in a commonly used orientation (see also [0077]).
Regarding claim 19, Lin further teaches (Fig. 3A) the feed portion (380) is received within the first surface (210) or a recessed portion of the display screen but does not specifically teach further comprising a backplane and a display screen, wherein: the first surface is adjacent to the backplane, and the second surface is adjacent to the display screen.
However, Zhu teaches (Fig. 2 and 16) further comprising a backplane (Fig. 2, 12) and a display screen (Fig. 2, 14), wherein: the first surface (Fig. 16, 12-1) is adjacent to the backplane (Fig. 2, 12), and the second surface (Fig. 16, right 442) is adjacent to the display screen (Fig. 2, 14).

    PNG
    media_image6.png
    322
    250
    media_image6.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to modify the wireless communication device of Lin with Zhu to include “further comprising a backplane and a display screen, wherein: the first surface is adjacent to the backplane, and the second surface is adjacent to the display .

Claims 8-9, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Alvey as applied to claims 1 and 10 above, and in further view of Tu et al. (US PGPUB 2017/0309993 A1), hereinafter known as Tu. 
Regarding claim 8, Lin further teaches (Fig. 3A) wherein when the feed portion (380) supplies an electric current (PA3 and PA4), the electric current (PA3 and PA4) from the feed portion (380) is coupled to the first gap (360) and the second gap (370) to excite a first resonance mode (Fig. 3C) and a second resonance mode (Fig. 3C) and respectively generate radiation signals in a first frequency band (Fig. 3C, FB3) and a second frequency band (Fig. 3C, FB4) but does not specifically teach wherein: a length of the first gap is longer than a length of the second gap.
However, Tu teaches (Fig. 1A) wherein: a length of the first gap (L3) is longer than a length of the second gap (L2).

    PNG
    media_image7.png
    759
    380
    media_image7.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to modify the antenna structure of Lin with Tu to include “wherein: a length of the first gap is longer than a length of the second gap,” as taught by Tu, for the purpose of improving performance by preventing noise (see also [0027]).
Regarding claim 9, Lin further teaches (Fig. 3C) wherein the second frequency band (FB1) is higher than the first frequency band (FB2).
Regarding claim 17, Lin further teaches (Fig. 3A) wherein when the feed portion (380) supplies an electric current (PA3 and PA4), the electric current (PA3 and PA4) from the feed portion (380) is coupled to the first gap (360) and the second gap (370) to excite a first resonance mode (Fig. 3C) and a second resonance mode (Fig. 3C) and respectively generate radiation signals in a first frequency band (Fig. 3C, FB3) and a second frequency band (Fig. 3C, FB4) but does not specifically teach wherein: a length of the first gap is longer than a length of the second gap.
However, Tu teaches (Fig. 1A) wherein: a length of the first gap (L3) is longer than a length of the second gap (L2).
It would have been obvious before the effective filing date of the claimed invention to modify the wireless communication device of Lin with Tu to include “wherein: a length of the first gap is longer than a length of the second gap,” as taught by Tu, for the purpose of improving performance by preventing noise (see also [0027]).
Regarding claim 18, Lin further teaches (Fig. 3C) wherein the second frequency band (FB1) is higher than the first frequency band (FB2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONCHAN J KIM/Examiner, Art Unit 2845     

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845